Citation Nr: 1509133	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-03 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as being secondary to exposure to chemical dioxins.

2.  Entitlement to service connection for a heart disability, to include ischemic heart disease secondary to exposure to chemical dioxins, the residuals of a myocardial infarction, congestive heart failure, and hypertension.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active service from July 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), located in Indianapolis, Indiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his application for compensation received in October 2010, the Veteran indicated that he had been receiving relevant VA treatment since 1985.  The claims file contains only VA treatment records dated in 2010 and 2011.  There is no indication that earlier records were requested or are unavailable.

The RO asked for verification of any Vietnam service.  There is no indication that there was a response to this request.  VA has a duty to request documents in the custody of a Federal entity until they are obtained, unless it is reasonably certain they do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2) (West 2014).  VA also has a duty to request verification of service from the service department.  Tagupa v. McDonald, 27 Vet. App. 95 (2014).

Accordingly, this case is REMANDED for the following action: 

1.  Obtain verification of any Vietnam service from the service department and NPRC (or other sources as specified in VA's adjudication manual). 

2.  Obtain all records of the Veteran's VA treatment for the conditions at issue in this appeal since 1985.

3.  Efforts to obtain the records sought in this remand must continue until the records are obtained or it is reasonably certain they do not exist or further efforts would be futile.

If any records cannot be obtained, the Veteran should be informed of the missing records, of the efforts made to obtain them, and of what further actions will be taken with regard to his claim.

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case (SSOC).  The case should then be returned to the Board, if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

